J. S04034/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.N.D., A MINOR                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
APPEAL OF: C.D.                          :         No. 1629 MDA 2017


               Appeal from the Decree, September 21, 2017,
             in the Court of Common Pleas of Lancaster County
                  Orphans’ Court Division at No. 1589-2017


BEFORE: SHOGAN, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED MARCH 20, 2018

      C.D. (“Father”) appeals from the decree dated September 21, 2017,1

in the Court of Common Pleas of Lancaster County, granting the petition of

Lancaster County Children and Youth Social Service Agency (the “Agency”)

and involuntarily terminating his parental rights to his minor, dependent

child, L.N.D. (the “Child”), a female born in August of 2015, pursuant to the




1 While the docket reflects a docket date of September 21, 2017, and the
decree indicates copies were sent, there is no notation on the docket that
notice was given and that the order was entered for purposes of
Pa.R.C.P. 236(b). See Frazier v. City of Philadelphia, 735 A.2d 113, 115
(Pa. 1999) (holding that “an order is not appealable until it is entered on the
docket with the required notation that appropriate notice has been given”).
See also Pa.R.A.P. 108(a) (entry of an order is designated as “the day on
which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.C.P. 236(b)”.). While we consider
the matter on the merits, we caution the Lancaster County Prothonotary’s
Office as to compliance with the rules with regard to the entry of orders.
J. S04034/18

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8). 2,   3   After review,

we affirm.

      The trial court summarized the relevant procedural and/or factual

history as follows:

                              Procedural History

                    On March 30, 2016, the [Agency] filed a
             Petition for Temporary Custody of [Child]. A Shelter
             Care Order was entered following a hearing on
             March 31, 2016. Father failed to appear for the
             Shelter Care Hearing despite receiving notice.
             Mother appeared but waived the Shelter Care
             Hearing without admitting any allegations. Following
             a hearing on April 14, 2016, the [c]ourt adjudicated
             the child dependent and approved a child
             permanency plan with the goal of return to parents
             and a concurrent placement goal of adoption.
             Mother attended the Adjudication and Disposition
             Hearing but Father did not. On July 20, 2017, the
             Agency petitioned to terminate the parental rights of
             [Father] and [Mother] to [Child] pursuant to
             23 Pa.C.S.A. 2511(a)(1), (2), (5), and (8).        A
             hearing on the termination petition was held on




2By the same decree, the trial court additionally involuntarily terminated the
parental rights of Child’s mother, B.N.M. (“Mother”), pursuant to
23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8). Mother filed a separate appeal
addressed by separate Memorandum at Superior Court Docket No. 1572
MDA 2017.

3  At the time of Child’s birth, Mother was married to N.M.
(“presumptive father”).    Presumptive father’s parental rights were
terminated on August 24, 2017. (Notes of testimony, 9/21/17 at 62-63,
107; decree, 8/24/17.)     Notably, paternity testing established Father’s
paternity in June 2016. (Notes of testimony, 9/21/17 at 107.)


                                     -2-
J. S04034/18


           September 21, 2017[4, 5] and the [c]ourt issued a
           decree involuntarily terminating Mother’s and
           Father’s rights to L.N.D.[6] Mother and Father, on
           October 13, 2017, and October 23, 2017,
           respectively, filed a Notice of Appeal to the Superior
           Court of Pennsylvania of the September 21, 2017
           Orphans’ Court Order terminating their parental
           rights.

                               Factual History

                 The Agency became involved with Mother and
           Father since the birth of Child in August of 2015.
           Due to the baby’s low birth weight and signs of
           withdrawal symptoms due to morphine and other
           medications   Mother    was    taking    during  her
           pregnancy, Child remained in the neonatal care unit
           several weeks following her birth.       The Agency
           attempted to avoid placement of the Child but
           Mother and Father did not participate in random drug

4 The Agency presented the testimony of Jonathan Gransee, Psy.D., clinical
psychologist, who performed a psychological evaluation of Mother and a
parenting capacity evaluation of Father; and Caitlin Hoover, Agency
caseworker. The Agency additionally offered Exhibits P-1 through P-5,
which, upon review, were never admitted on the record.

      Notably, Mother, who was represented by counsel, was not present
due to alleged health issues, and no evidence was presented on her behalf.
Father, also represented by counsel, was present but did not testify or
present any evidence on his behalf.

5 Guardian ad litem, Cynthia L. Garman, Esq., also participated in these
proceedings.    Ms. Garman argued and filed a brief in support of the
termination of parental rights. A Court Appointed Special Advocate (“CASA”)
was additionally appointed. The record reveals that the CASA recommended
Child remain where placed and also favored termination of parental rights.
(Notes of testimony, 9/21/17 at 110.) We observe that this report was not
marked and admitted as part of the record.

6 While the decree only indicates termination pursuant to Subsections (a)(1),
(2), (5), and (8), not only was evidence presented with regard to
Subsection (b), the court addressed Subsection (b) both on the record and
in its Rule 1925(a) opinion. We therefore address Subsection (b) as well.


                                    -3-
J. S04034/18


            screens and violated the safety plan. The Agency
            took custody of the Child on March 30, 201[6]. At
            the time of the termination hearing, Mother and
            Father failed to make significant progress and,
            neither parent had completed any goal on their
            reunification plans.

Trial court opinion, 11/3/17 at 1-2.

      On appeal, Father raises the following issue for our review:

            I.     Whether the court erred in terminating Father’s
                   parental rights?

Father’s brief at 11.7

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.

7 We observe that Father states his issues somewhat differently than in his
Rule 1925(b) statement, but find that he preserved a broad challenge to the
sufficiency of the evidence as to termination with his Rule 1925(b) statement
and statement of questions involved. However, as we read the argument
section of Father’s brief, although not explicitly stated, his argument appears
focused on Subsection (a)(1). (Father’s brief at 15-20.) While not specified,
Father references the law related to this subsection only. (Id. at 15-16.)
We, therefore, find that Father waived any challenge with regard to
Subsections (a)(2), (5), (8), and (b). See In re W.H., 25 A.3d 330,
339 n.3 (Pa.Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011), quoting
In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010) (“[W]here an appellate
brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”); see also In re M.Z.T.M.W., 163
A.3d 462, 465-466 (Pa.Super. 2017).


                                       -4-
J. S04034/18


              “[A] decision may be reversed for an abuse of
              discretion only upon demonstration of manifest
              unreasonableness, partiality, prejudice, bias, or
              ill_will.” Id. The trial court’s decision, however,
              should not be reversed merely because the record
              would support a different result. Id. at 827. We
              have previously emphasized our deference to trial
              courts that often have first-hand observations of the
              parties spanning multiple hearings.      See In re
              R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).            “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”         In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

              Our case law has made clear that under
              Section 2511, the court must engage in a bifurcated
              process prior to terminating parental rights. Initially,
              the focus is on the conduct of the parent. The party
              seeking termination must prove by clear and
              convincing evidence that the parent’s conduct
              satisfies the statutory grounds for termination
              delineated in Section 2511(a).     Only if the court
              determines that the parent’s conduct warrants
              termination of his or her parental rights does the
              court engage in the second part of the analysis


                                       -5-
J. S04034/18


             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).            We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d at 1201, quoting Matter of Adoption of Charles

E.D.M., II, 708 A.2d 88, 91 (Pa. 1998).              In this case, the trial court

terminated Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (8). We have long held that, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection   of    Section   2511(a),   as    well   as   Section   2511(b).   See

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).               Here, we

analyze the court’s termination decree pursuant to Subsections 2511(a)(1)

and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in
                    regard to a child may be terminated after a
                    petition filed on any of the following grounds:

                    (1)   The parent by conduct continuing
                          for a period of at least six months
                          immediately preceding the filing of
                          the petition either has evidenced a
                          settled purpose of relinquishing
                          parental claim to a child or has


                                        -6-
J. S04034/18


                        refused or failed       to   perform
                        parental duties.

                 ....

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     We first examine the court’s termination of Father’s parental rights

under Section 2511(a)(1).     We have explained this court’s review of a

challenge to the sufficiency of the evidence to support the involuntary

termination of a parent’s rights pursuant to Section 2511(a)(1) as follows:

           To satisfy the requirements of Section 2511(a)(1),
           the moving party must produce clear and convincing
           evidence of conduct, sustained for at least the
           six months prior to the filing of the termination
           petition, which reveals a settled intent to relinquish
           parental claim to a child or a refusal or failure to
           perform parental duties. In addition,

                 Section 2511 does not require that the
                 parent demonstrate both a settled
                 purpose of relinquishing parental claim to
                 a child and refusal or failure to perform
                 parental duties.    Accordingly, parental


                                     -7-
J. S04034/18


                  rights may be terminated pursuant to
                  Section 2511(a)(1) if the parent either
                  demonstrates a settled purpose of
                  relinquishing parental claim to a child or
                  fails to perform parental duties.

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines
            of inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect
            of termination of parental rights on the child
            pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).

      As it relates to the crucial six-month period prior to the filing of the

petition, this court has instructed:

            [I]t is the six months immediately preceding the
            filing of the petition that [are] most critical to our
            analysis. However, the trial court must consider the
            whole history of a given case and not mechanically
            apply the six-month statutory provisions, but instead
            consider the individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa.Super. 1999) (citations omitted). This

requires the court to “examine the individual circumstances of each case and

consider all explanations offered by the parent facing termination of his or

her parental rights, to determine if the evidence, in light of the totality of the

circumstances,     clearly     warrants      the    involuntary     termination.”

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 872

A.2d 1200 (Pa. 2005) (citation omitted).



                                       -8-
J. S04034/18

     Further, we have stated:

           [T]o be legally significant, the [post-abandonment]
           contact must be steady and consistent over a period
           of time, contribute to the psychological health of the
           child, and must demonstrate a serious intent on the
           part of the parent to recultivate a parent-child
           relationship and must also demonstrate a willingness
           and capacity to undertake the parental role. The
           parent    wishing    to   reestablish  his    parental
           responsibilities bears the burden of proof on this
           question.

In re Z.P., 994 A.2d at 1119 (citation omitted); see also In re Adoption

of C.L.G., 956 A.2d 999, 1006 (Pa.Super 2008) (en banc).

     Regarding the definition of “parental duties,” this court has stated:

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this Court has held that the parental obligation
           is a positive duty which requires affirmative
           performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent exert himself to
           take and maintain a place of importance in the
           child’s life.

           Parental duty requires that the parent act
           affirmatively with good faith interest and effort, and
           not yield to every problem, in order to maintain the
           parent-child relationship to the best of his or her
           ability, even in difficult circumstances. A parent


                                    -9-
J. S04034/18


            must utilize all available resources to preserve the
            parental relationship, and must exercise reasonable
            firmness in resisting obstacles placed in the path of
            maintaining the parent-child relationship. Parental
            rights are not preserved by waiting for a more
            suitable or convenient time to perform one’s parental
            responsibilities while others provide the child with
            . . . her physical and emotional needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).          Critically,

incarceration does not relieve a parent of the obligation to perform parental

duties. An incarcerated parent must “utilize available resources to continue

a relationship” with his or her child. In re Adoption of S.P., 47 A.3d 817,

828 (Pa. 2012), discussing In re Adoption of McCray, 331 A.2d 652 (Pa.

1975).

      Instantly,   in   finding   grounds     for    termination   pursuant    to

Subsection (a), the trial court stated as follows:

                   Father has failed to achieve his objectives. As
            part of achieving his mental health objective, Father
            needed to participate in a parenting capacity
            evaluation. Dr. Gransee opined that Father does not
            have the capacity to parent but had the possibility of
            growing in capacity with proper support and
            guidance. To gain capacity Father was to attend
            outpatient therapy and anger management classes,
            receive drug and alcohol treatment (intensive
            outpatient) and medication, as well as be seen by a
            personalized parent trainer.        Father’s therapist
            reported to the Agency that Father does attend his
            therapy appointments when he manages to remain
            sober and not be incarcerated. Recently, Father was
            listed as a missing person for three weeks. During
            this time he did not attend his therapy appointments
            nor did he take his psychiatric medicine.




                                     - 10 -
J. S04034/18


                  Father was [sic] not completed his drug and
            alcohol objective. On August 24, 2017, the [c]ourt
            ordered Father to submit to an unscheduled drug
            screen. Father did not submit to the screen at that
            time. Instead, he returned to the agency five (5)
            hours later and produced an invalid result.

                  Father has not completed his domestic violence
            objective.   He has not attend [sic] a domestic
            violence program nor anger management therapy.

                  Regarding his crime free objective, Father is
            currently on probation.    Recently he missed his
            probation officer appointment.

                  Father has not started his parenting objective.
            He needs positive recommendations from his mental
            health, drug and alcohol, and domestic violence
            therapy providers to be recommended for the parent
            educator program. These recommendations have
            not been received by the Agency.

                   Father’s income, housing and commitment
            objectives are not complete. Father is currently
            unemployed and resides with his mother and brother
            in a two-bedroom apartment. This residence is not
            large enough to be deemed appropriate for Child to
            reside in.    Since June 1, 2017, Father attended
            six (6) out of a possible fourteen (14) visits with
            Child.

Trial court opinion, 11/3/17 at 6-7 (citations to record omitted).

      Father, however, asserts that he was unable to commence work on his

plan until January 2017, upon release from prison.       At that time, Father

indicates that he made efforts at completion of his plan. (Father’s brief at

16, 18-19.)    Father further notes that Dr. Gransee indicated that, while

Father did not possess current parenting capacity, he may attain such

capacity in the future. (Id. at 18.) Father argues that, despite his efforts


                                    - 11 -
J. S04034/18

and Dr. Gransee’s recommendation of six months prior to reevaluation, the

Agency filed a petition to terminate parental rights after only four months,

as opposed to giving him more time. (Id. at 19.) Father also suggests that

any decline in his progress then came shortly after notification of the

Agency’s intent to proceed with termination. (Id. at 19-20.) Father states:

                   Since his release from prison in January 2017
            until the filing of the Petition to Terminate Parental
            Rights[,] Father demonstrated a commitment to
            work on the Child Permanency Plan. In failing to
            follow the recommendations of the Parenting
            Capacity Assessment, permitting Father a full
            six months with a reevaluation, the Agency failed to
            establish by clear and convincing evidence that
            Father’s parental rights should be terminated.

Id. at 20. We disagree.

      A review of the record supports the trial court’s termination pursuant

to Subsection (a)(1).   The evidence establishes that Father failed to make

efforts toward the requirements of his child permanency plan and parenting

Child and failed to maintain contact with Child until after release from

incarceration. Despite progress thereafter, Father failed to complete his plan

objectives and failed to maintain consistent contact with Child.       Agency

caseworker, Caitlin Hoover, recounted Father’s objectives as: to remain free

from drugs and the misuse of alcohol, to improve mental health functioning

to the extent that he can care for his child, to remain free of domestic

violence, to remain crime free, to learn and use good parenting skills, to be

financially stable in order to provide for himself and his child, to obtain and



                                    - 12 -
J. S04034/18

maintain a home free and clear of hazards for himself and his child, and to

maintain an ongoing commitment to his child. (Notes of testimony, 9/21/17

at 76, 78, 80, 82-84.) Ms. Hoover testified that, despite the establishment

of paternity in June 2016, Father did not begin to engage in and work on his

plan objectives until January 2017, upon release from prison.8 (Id. at 99,

107.) Further, Father’s first visit with Child was not until January 30, 2017.

(Id. at 84.)   Significantly, neither occurred until ten months after Child’s

placement. Father did not present evidence of any efforts toward parenting

Child and completing his objectives or contact prior to January 2017.

Ms. Hoover’s testimony further indicates that, despite some progress and

Dr. Gransee’s recognition of potential, Father failed to complete his

objectives thereafter.   (Id. at 76-85.)     Moreover, evidence was presented

that Father failed to maintain consistent contact with Child.    Importantly,

since June 1, 2017, Father missed eight of fourteen visits with Child. (Id. at

84-85, 106.)

      With his position, Father suggests that Child delay stability and

permanency while Father seeks to complete his plan requirements and attain

parental capacity. This is both speculative and unacceptable. As this court


8 As related by Ms. Hoover, Father “was incarcerated on two separate
occasions and then in addition . . . had reported some shame and
embarrassment with the case being open.” (Notes of testimony, 9/21/17 at
107.) While the exact dates are not clear from the certified record, the
Agency’s brief suggests that Father was incarcerated from June 20, 2016 to
July 21, 2016, followed by a 28-day rehabilitation program, and October 26,
2016 to January 17, 2017. (Agency brief at 4-5.)


                                    - 13 -
J. S04034/18

has stated, “[A] child’s life cannot be held in abeyance while a parent

attempts     to     attain   the    maturity    necessary   to      assume   parenting

responsibilities.     The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.”          In re Adoption of R.J.S., 901 A.2d 502, 513

(Pa.Super. 2006). Child is in a stable and secure environment, where she

had been placed for approximately a year and a half at the time of the

hearing, almost her entire life.          Thus, as the trial court’s termination

pursuant to Section 2511(a)(1) is supported by competent, clear and

convincing evidence in the record, we find no abuse of discretion. See In re

T.S.M., 71 A.3d at 267; In re Adoption of T.B.B., 835 A.2d at 394.

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b).

In re B.L.W., 843 A.2d at 384. We, therefore, need not address any further

subsection of Section 2511(a) and turn to whether termination was proper

under Section 2511(b). As noted, Father failed to preserve a challenge to

Subsection    (b).       However,      had     Father   preserved    a   claim   as   to

Subsection (b), we would find such a claim lacked merit.

      As to Section 2511(b), our supreme court has stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).


                                         - 14 -
J. S04034/18


             The emotional needs and welfare of the child have
             been properly interpreted to include “[i]ntangibles
             such as love, comfort, security, and stability.”
             In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
             In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
             Court held that the determination of the child’s
             “needs and welfare” requires consideration of the
             emotional bonds between the parent and child. The
             “utmost attention” should be paid to discerning the
             effect on the child of permanently severing the
             parental bond.     In re K.M., 53 A.3d at 791.
             However, as discussed below, evaluation of a child’s
             bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b) best-
             interest analysis, it is nonetheless only one of many
             factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the


                                      - 15 -
J. S04034/18


                  love, comfort, security, and stability the
                  child might have with the foster parent.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.     The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Father’s parental rights favored the

Child’s needs and welfare, the court reasoned as follows:

                   The Child’s best interest is served by her
            remaining in foster care and being adopted. She has
            been in care for eighteen (18) months, since
            seven (7) months of age. The [c]ourt is convinced
            that the parents will not resolve their significant
            issues in a reasonable amount of time. Child is
            thriving in a loving and healthy home which is a
            potentially permanent resource.      She has clearly
            bonded with the resource parents, and the other
            child in the home. By now, any bonding with parents
            is very limited at best. Child cannot wait for an
            indefinite period of time for the stability and care of
            a permanent family in the hope that her biological


                                      - 16 -
J. S04034/18


           parents will drastically change their behavior and
           accomplish their goals. She is doing well and has
           spent more time with their current family than with
           anyone else. It is clear to this [c]ourt that the best
           interest of Child is served by terminating the rights
           of the parents and having her being adopted. The
           [CASA] and the Guardian ad litem support the
           termination of parental rights.

Trial court opinion, 11/3/17 at 7-8 (citations to record omitted). We agree.

     Upon review, we again discern no abuse of discretion.          The record

supports the trial court’s finding that Child’s developmental, physical, and

emotional needs and welfare favor termination of Father’s parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination of Child’s needs and welfare, and as to the

existence of a lack of a bond between Father and Child that, if severed,

would not have a detrimental impact on her.

     While Ms. Hoover testified that Father’s visits with Child went well after

Child became comfortable with him (notes of testimony, 9/21/17 at 84), she

confirmed that Father’s visitation became inconsistent after June 1, 2017,

missing eight of fourteen visits. (Id. at 84-85). Moreover, Child was in the

same pre-adoptive home since placement and was doing well and bonded

with her resource family. (Id. at 85-86.) Ms. Hoover offered that Child “has

developed a close relationship and attachment with her resource parents and

their adopted daughter. [Child] also enjoys playing with resource parents’

two dogs.” (Id. at 86.) As such, Ms. Hoover opined that it was in Child’s

best interests to terminate parental rights. She stated:


                                    - 17 -
J. S04034/18


             The [Agency] believes that termination of parental
             rights would be in Child’s best interest so that she
             may be adopted and have a stable permanent home.
             Prolonging this child in foster care and not allowing
             her stability and permanency in her life would cause
             more harm than termination of parental rights.

Id.   It was noted on the record that the CASA also recommended Child

remain in her resource home and favored termination of parental rights.

(Id. at 110.)

      Thus, as confirmed by the record, termination of Father’s parental

rights serves Child’s developmental, physical, and emotional needs and

welfare and was proper pursuant to Section 2511(b).             While Father may

profess to love Child, a parent’s own feelings of love and affection for a

child, alone, will not preclude termination of parental rights. In re Z.P., 994

A.2d at 1121. As we stated, a child’s life “simply cannot be put on hold in

the   hope   that   [a   parent]   will    summon   the   ability   to   handle   the

responsibilities of parenting.”      Id. at 1125.     Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.”        In re B., N.M., 856 A.2d at 856 (citation

omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).


                                          - 18 -
J. S04034/18

     Decree affirmed.

     Dubow, J. joins this Memorandum.

     Shogan, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/20/2018




                                   - 19 -